DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 4 – 7, 9, 10, 12 – 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lube et al. (U.S. Publication 2020/0012541) (Lube hereinafter) and Noens (U.S. Publication 2018/0143825) (Noens hereinafter) in further view of Chen et al. (U.S. Publication 2017/0126809) (Chen hereinafter), Lai et al. (U.S. Publication 2012/0254221) (Lai hereinafter) and Gao et al. (U.S. Publication 2019/0279131) (Gao hereinafter).
7.    	As per claim 1. Lube teaches a method of implementing a software application for an Internet of things (IoT) device, the method comprising:
	receiving, from a user, information related to a process flow and configuration metadata through a user interface [“an event describes a data record generated by one or more IoT devices (e.g., machines, sensors ) in response to user action, and / or change of data. In some examples, the data record is generated based on predefined rules, and/or thresholds applied to timeseries data received from an IoT network (e.g., indicating abnormal behavior of the timeseries data). To capture and classify the timeseries data as events, the unified events framework of the present disclosure enables custom modeling of the timeseries data. More particularly, the unified events frame work enables a user (e.g., an agent of a particular enterprise) to define, persist and process the timeseries data as alerts, tasks, requests, events, and event workflows,” ¶ 0017; “the event configuration component 106, the event configuration metadata component 108, and event configuration data 116 enable event modeling, and configuration. More particularly, these components enable a user to model an event structure of an event . Accordingly, events can be customized for particular use cases, industries, and enterprises.” ¶ 0024];
defining, by an IoT implementation framework, a set of events and a set of actions for the implementing the software application based on the process flow and the configuration metadata [“a unified events framework that can be used to model and configure IoT, industry-specific events, and event workflows. Using the unified events framework of the present disclosure, cloud-based IoT users (e.g., enterprises) can define customized events, tasks, requests, rules, and/or event workflows,” ¶ 0016; “After an event state is processed, a workflow is generated, and an event response is sent back to application (e.g., IoT AE). After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042].
Lube does not explicitly disclose but Noens discloses creating, by the implementation framework, a set of custom actions, implementing the software application, based on the set of events, the set of actions, and the configuration metadata [“At 302, IDE 120 retrieves project metadata and one or more IoT project templates. Project metadata defines the configuration of the IoT project and may be stored as, for example, one or more JavaScript Object Notation (JSON) files in the IoT project. The IoT project may contain a number of subprojects for various different targets,” ¶ 0040; “at 304, IDE 120 generates source code for different applications (or services) based on the metadata and selected project template. For the code generation, IDE 120 may use the project metadata as well as the selected project template as input. The metadata may be processed to extract information that is used during code generation and configuration of the applications,” ¶ 0042].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube and Noens available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube to include the capability of IoT application development as taught by Noens thereby reducing system development and maintenance costs by facilitating automated code generation based on interface metadata.
Lube and Noens do not explicitly disclose but Chen discloses receiving a set of messages from the loT device including information associated with a status of the loT device [“assume that modem control device 220 receives an unstructured stream of bits from IoT device 240 (e.g., a thermostat) via IoT modem 230. Assume further that modem control device 220 stores operation information for a thermostat IoT device type. The operation information may specify instructions for processing the unstructured stream of bits. For example, the operation information may specify that a particular string in the unstructured stream of bits identifies a temperature measured by IoT device 240, an operational status of IoT device 240, or the like. Modem control device 220 may process the unstructured stream of bits to identify the external temperature, operational status, or the like,” ¶ 0065]; and 
processing, by the implementation framework, the set of messages received from the IoT device based on the process flow, the set of custom actions, and the set of pre-built actions [“process 600 may include providing processed data (block 640). For example, modem control device 220 may provide processed data that is generated based on processing the IoT device data,” ¶ 0066; “modem control device 220 may provide the processed data based on an API. For example, the API may specify a particular client device 210 to which to provide the processed data. In that case, modem control device 220 may provide the processed data to the particular client device 210 (e.g., for display by an application executing on the particular client device 210, for storage by the particular client device 210, etc.). As another example, the API may specify a particular format in which to provide the processed data (e.g., a particular header for the processed data, a particular message size, a particular compression algorithm to apply to the processed data, etc.), and modem control device 220 may provide the processed data in the particular format,” ¶ 0067].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens and Chen available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube and Noens to include the capability of IoT communication and control as taught by Chen thereby reducing system development and maintenance costs by facilitating communication with and among a variety of different IoT devices.
Lube, Noens and Chen teach the method of claim 1.  Lube, Noens and Chen do not explicitly disclose but Lai discloses obtaining the set of messages from the consumer queue and the event message from the event queue [“The system and method are configured to process record actions on the plurality of records by selecting a plurality of messages in the message queue for processing, the selected plurality of messages corresponding to a plurality of record actions on records in the multi-tenant database, identifying a plurality of events in the event queue corresponding to the selected plurality of messages, and processing the identified plurality of events as a batch to execute the plurality of record actions.” Abstract; message queue mapped to consumer queue]; wherein the processing comprises processing the set of messages as per the consumer queue and the event queue by calling appropriate pre-built actions from the set of pre-built actions and appropriate custom actions from the set of custom actions [“With the plurality of messages de-queued, the events in the event queue 304 corresponding to those messages selected messages may then be identified and processed as a batch. In general, this may be done by passing the events to method in the core processing system. Events that are not successfully processed by the system may be re-enqueued into the event queue 304 along with a corresponding message in the message queue 302 for further attempts. Such messages and events may be re-enqueued several times as needed.” ¶ 0050; ‘method in the core processing system’ suggests pre-built actions; “the system 300 is able to identify, select and process those messages that correspond to the same target tenant and connection. Such a procedure minimizes the overhead that would otherwise be required to set up multiple API sessions for the same connection,” ¶ 0051; avoiding multiple API sessions suggests single API use which further suggests custom actions].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens, Chen and Lai available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube, Noens and Chen to include the capability of message and event processing as taught by Lai thereby reducing system development and maintenance costs by routing IoT communication via custom and pre-built capabilities.
Lube, Noens, Chen and Lai do not explicitly disclose but Gao discloses pushing the set of messages to a consumer queue; and creating and pushing an event message to an event queue when a pre-built action from a plurality of pre-built actions finishes its task [“The source address of the event would be included in the payload. The endpoint the virtual worker 214 receives the payload and pushes to the "receive queue" sends a "new message" event notification to the computational worker 216B. The virtual worker 214 processes the "receive queue" by iterating through all the events. Upon each iteration, the virtual worker 214 pushes an acknowledge receipt to the "send queue", then instructs the computational worker 216B to perform the automated task. After the task is completed, the service endpoint of the computational worker 216 pushes a status message to the "send queue" via worker abstraction layer 212 to enterprise service bus bus 224, which then finally marks the queued item as completed,” ¶ 0103].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens, Chen, Lai and Gao available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube, Noens, Chen and Lai to include the capability of queueing status messages upon task completion as taught by Gao thereby enhancing system usability by providing traceable task completion data.
8.    	As per claim 2, Lube, Noens, Chen, Lai and Gao teach the method of claim 1.  Lube further teaches storing transaction metadata for each of a plurality of interfaces and for each of a plurality of IoT devices in an operational data store, wherein, for each of the plurality of IoT devices, the transaction metadata comprises at least one of a transaction ID, an application name, an application version, a device ID of the IoT device, an event ID, a location of the IoT device, an event name, an action name, a present state, a date, a time, a status code, a status message of the IoT device, a plurality of events for the implementing the software application, or a plurality of actions for the implementing the software application [“After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042; correlation ID mapped to transaction ID].
9.    	As per claim 5, Lube, Noens, Chen, Lai and Gao teach the method of claim 1.  Lube further creating a plurality of pre-built actions for a plurality of generic tasks to be employed across a plurality of interfaces in implementing the software application for the IoT device, wherein, upon completion of a corresponding generic task, each pre-built action is configured to create an event message based on the configuration metadata and to update transaction metadata [“a unified events framework that can be used to model and configure IoT, industry-specific events, and event workflows. Using the unified events framework of the present disclosure, cloud-based IoT users (e.g., enterprises) can define customized events, tasks, requests, rules, and/or event workflows,” ¶ 0016; “After an event state is processed, a workflow is generated, and an event response is sent back to application (e.g., IoT AE). After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042].
10.    	As per claim 6, Lube, Noens, Chen, Lai and Gao teach the method of claim 1.  Lube further teaches wherein the plurality of custom action corresponds to specific business logic and requirement of implementing the software application, wherein, upon completion of a corresponding specific task, each custom action is configured to create an event message based on the configuration metadata and to update transaction metadata [“a unified events framework that can be used to model and configure IoT, industry-specific events, and event workflows. Using the unified events framework of the present disclosure, cloud-based IoT users (e.g., enterprises) can define customized events, tasks, requests, rules, and/or event workflows,” ¶ 0016; “After an event state is processed, a workflow is generated, and an event response is sent back to application (e.g., IoT AE). After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042].
11.    	As per claim 7, Lube, Noens, Chen, Lai and Gao teach the method of claim 1.  Chen Further teaches wherein each of the set of messages comprises at least one of a topic, a location of the IoT device, or an address of the IoT device [“the service provider may provide device information identifying IoT devices that correspond to the IoT device type. The device information may include, for example, device identifiers (e.g., model identifiers, serial identifiers, information identifying manufacturers, etc.), network addresses of IoT devices, or the like,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens and Chen available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube and Noens to include the capability of IoT communication and control as taught by Chen thereby reducing system development and maintenance costs by facilitating communication with and among a variety of different IoT devices.
12.	As per claim 9, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.	As per claim 10, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.	As per claim 12, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.
15.	As per claim 13, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.
16.	As per claim 14, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.
17.	As per claim 15, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.
18.	As per claim 17, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.
19.	As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
20.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
21.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, Noens, Chen, Lai and Gao in further view of Nair et al. (U.S. Publication 2016/0196304) (Nair hereinafter).
22.    	As per claim 3, Lube, Noens, Chen, Lai and Gao teach the method of claim 2.  Lube, Noens, Chen, Lai and Gao do not explicitly disclose but Nair discloses generating insights by analyzing the transaction metadata [“Since the metadata construct is an abstraction of the underlying technology, embodiments of the invention allow implementers to create an end-to-end BI application that takes in a BI query and automatically provide the BI insight simply by populating or creating content in the appropriate metadata construct,” ¶ 0024].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens, Chen, Lai, Gao and Nair available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube, Noens, Chen, Lai and Gao to include the capability of insight/result generation based on a variety of data source as taught by Nair thereby reducing system development and maintenance costs by facilitating solutions in a diverse environment.
23.	As per claim 11, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.
24.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, Noens, Chen, Lai and Gao in further view of Siebel et al. (U.S. Publication 2017/0006135) (Siebel hereinafter) (Identified by Applicant in IDS).
25.    	As per claim 4, Lube, Noens, Chen, Lai and Gao teach the method of claim 1.  Lube, Noens, Chen, Lai and Gao do not explicitly disclose but Siebel discloses storing the configuration metadata for each of a plurality of IoT applications in a configuration database, wherein the configuration metadata comprises at least one of an application name, an application version, an interface name, an interface ID, a source protocol, a target protocol, an end point, a security scheme, a plurality of credentials, a process flow, an event name, an event ID, an action name, a debug level, a correlation flag, a persistency flag, or a priority [“the type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types,” ¶ 0182; “entity types conceptually represent physical objects such as a customer, facility, meter, smart device, service point, wearable device, sensor, vehicle, computing system, mobile communication device, communication tower, or the like. Entity types are persisted as stored types in a database and consist of multiple fields that define or characterize the object,” ¶ 0184].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens, Chen, Lai, Gao and Siebel available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube, Noens, Chen, Lai and Gao to include the capability of enterprise IoT application development as taught by Siebel thereby reducing system development and maintenance costs by facilitating storage and analysis of IoT device/communication metadata.
26.	As per claim 18, it is a media claim having similar limitations as cited in claims 2 and 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claims 2 and 4 above.
Response to Arguments
27.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193